Citation Nr: 0841775	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  05-02 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder.

2.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1958 to July 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision by the 
Togus, Maine Regional Office (RO) of the Department of 
Veterans Affairs (VA) for the Providence, Rhode Island RO.  
In May 2007, the Board remanded the claims for additional 
development.  The claims have now returned to the Board for 
adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's 
presently diagnosed left hip disorder was incurred secondary 
to his service-connected bilateral flat feet.

3.  The evidence of record demonstrates the veteran's 
presently diagnosed lower back disorder was incurred 
secondary to his service-connected bilateral flat feet.


CONCLUSIONS OF LAW

1.  A left hip disorder was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  A low back disorder was caused by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995). 

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b) (effective after 
October 10, 2006); see 71 Fed. Reg. 52744 (Sept. 7, 2006) 
(noting the revision was required to implement the Court's 
decision in Allen, 7 Vet. App. 439).  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

Factual Background

The veteran is service connected and in receipt of a 30 
percent rating for bilateral pes planus.

In this case, the service treatment records are negative for 
any signs, symptoms, or treatment for a left hip or low back 
disability.

VA outpatient records from 1994 through 2008 contain the 
veteran's complaints of pain in his back and left hip.  
Medical correspondence from M.B., Chief of Podiatry, VAMC 
Providence, dated in July 2002 indicates that the veteran's 
left hip pain was compensatory in nature and stemmed from his 
abnormal gait due to his foot disorder.  A VA X-ray from 
January 2003 revealed degenerative changes in the left hip 
joint.

On VA examination in February 2003, the examiner noted that 
there was tenderness in the area of the left lateral hip and 
greater trochanteric bursa in palpation.  The examiner also 
found a tenderness of the left sciatic notch of the left 
buttock.  Examination of the lumbar spine revealed a mild 
pelvic tilt with loss of lumbar lordosis.  The examiner 
stated that it was obvious that the veteran's gait affected 
his back with additional aggravation of a pain syndrome of 
his left lateral hip and greater trochanteric bursitis.  A VA 
X-ray of the spine dated in February 2003 revealed a 
compression fracture at T11 and possibly at T12.  Narrowing 
of the disc spaces between L4, L5, and S1 was observed.  
Narrowing of the disc spaces between T11, T123, and L1 was 
also noted.

A VA examiner opined in July 2003 that the veteran had a 
compression fracture of his low back which may or may not be 
attributable to his abnormal gait.  He said that an 
examination of the left hip showed a slightly diminished 
range of motion.  In an October 2003 addendum, the examiner 
stated that the problems in the veteran's hip and back could 
not be really related to his foot disorder.  It was noted 
that the association of the pain in the veteran's hip to his 
foot problems was tenuous.

A VA X-ray report from January 2004 revealed degenerative 
changes with narrowing of the lower lumbar disc spaces from 
L4 to S1.  No fracture or significant compression deformities 
were noted.  Mild degenerative changes of both hips were 
observed.  In May 2004, a VA examiner noted that the 
veteran's gait pattern had been altered due to his foot 
disorder so as to likely stress the hips and lower back.

On VA examination in June 2008, the examiner noted that the 
veteran walked with an antalgic gait and slight limp.  The 
examiner provided a diagnosis of lumbosacral spine pain with 
a compression fracture of the vertebra.  He also provided a 
diagnosis of mild functional impairment of the left hip.  He 
opined that as studies available from World War II reflected 
the effect of flat feet on lower back pain, he thought that 
there was a significant contribution from the veteran's foot 
disorder to his low back pain.  Regarding the effect of the 
flat feet on the veteran's hip, the examiner said he was 
unable to state that there was a significant cause and effect 
relationship at that point.



Analysis

The Board finds that the evidence of record regarding the 
veteran's left hip low back disorders is in equipoise.  The 
July 2003 VA examiner opined that the veteran's hip and back 
disorders could not be really related to his foot disorder.  
The June 2008 VA examiner said he was unable to state that 
there was a significant cause and effect relationship between 
the veteran's feet and his hip but did agree that the back 
disability was related to the feet.  Further, VA doctors in 
July 2002, February 2003, and May 2004 all stated that there 
was a connection between the veteran's service-connected foot 
disorder and his left hip and low back disorders.

Ultimately, the Board finds the July 2002 letter from Dr. B. 
persuasive that the veteran's foot disorder caused his left 
hip disorder.  Dr. B. was the Chief of Podiatry at VAMC 
Providence, had examined the veteran previously on numerous 
occasions, and was well qualified to offer an opinion on the 
etiology of the veteran's left hip disorder.  The Board also 
finds the June 2008 VA examiner's opinion persuasive that the 
veteran's back disorder was incurred secondary to his foot 
disorder.  The examiner referenced examination findings as 
well as previously studies that had been performed on World 
War II veterans.  Therefore, resolving all doubt in the 
veteran's favor, service connection for left hip and back 
disorders are warranted secondary to the veteran's service-
connected bilateral flat feet.


ORDER

Entitlement to service connection for a left hip disorder is 
granted.

Entitlement to service connection for a low back disorder is 
granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


